DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 7, 12-14, 17, 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avasiloaie et al (US patent application publication 2019/0118778).
	The publication to Avasiloaie discloses the invention as is claimed.  Avasiloaie discloses a wiper blade assembly (116, fig. 3) comprising a wiper strip (118) supported by a force distribution structure (120).  A one piece connector (124, fig. 4A) is pivotally coupled to a coupler (122) of the force distribution structure.  The connector includes a front end (160, fig. 4A) and a back end (162, fig. 4A).  The connector includes a peripheral wall having at least two opposing peripheral side walls (176) and a top surface (174) extending from one side wall to the other.  The opposing side walls each comprise cylindrical guide pins (204A) thereon extending outwardly away therefrom.  The guide pins are sized to be capable of slideably engaging apertures of a receiving portion (138) of a 
	With respect to claims 21 and 22, note that slots of a windshield wiper arm receiving portion are not actually required by the claims since the wiper arm does not appear as part of the claimed connector or wiper blade assembly.  The pins of Avasiloaie clearly appear capable of engaging slots if such were present on the wiper arm receiving portion.
	With respect to claims 7 and 17, the guide pins of Avasiloaie are deemed capable of assisting proper positioning of the connector when engaging a wiper arm as claimed.  Such does not appear to define any particular structure for the connector or pins that is not disclosed by Avasiloaie.  Note that actual cooperation of the connector with a wiper arm, or positioning assisting, is not required since the wiper arm does not appear to make up a part of the claimed connector or wiper blade assembly.  Avasiloaie appears to disclose a connector as is claimed.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avasiloaie et al (US patent application publication 2019/0118778) in view of Yang et al (EP publication 2781416).
	The publication to Avasiloaie discloses all of the above recited subject matter, including internal support surfaces (178) extending from the top surface (174) and including trunnions (182) thereon for pivotally securing the connector to the coupler (122).
	The publication to Avasiloaie discloses all of the above recited subject matter with the exception of internal support walls extending along the longitudinal length of the connector which each include a rivet passage and arcuate rivet clip for engaging a rivet of the coupler.
	The publication to Yang (note machine translation provided) discloses a connector (1, fig.2) for connecting a wiper arm (2”, fig. 9) to a coupler of a force distribution structure (3) supporting a wiper strip (4).  The connector includes opposing side walls (40) connected by a raised top surface (20).  The connector includes two longitudinally extending internal support walls (not particularly numbered but clearly shown in fig. 2) internal to side walls (40).  Such internal support walls include a rivet passage (not numbered but shown in fig. 3) leading to arcuate rivet clip (15) for securing rivet (3a, fig. 4) of a coupler of the force distribution structure (3).
.

Response to Arguments

Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive.  Applicant argues that in Avasiloaie there is no description of the lateral formations or pins (204A) engaging a wiper arm slot.  Applicant further argues that Avasiloaie teaches away from the pins engaging a wiper arm slot by stating that the pins exist to “maintain abut sidewall 144 of the attachment member 138”.  Such is not persuasive.  As noted above, and previously, the claims do not include actual engagement of the pins of the connector with slots on slotted receiving portions of a windshield wiper arm.  The claims merely set forth that the pins are capable of such engagement.  The pins identified above in Avasiloaie are deemed capable of such engagement.  Nothing would prohibit such.  The cooperation of such pins with slots in a slotted receiving portion of a wiper arm would rely as much or more on the particular structure of the wiper arm as it would any particular structure of the connector.  Setting forth the pins as capable of engaging slots in the wiper arm defines no structure that differentiates from Avasiloaie.  Why are the pins of Avasiloaie not capable of engaging slots in a wiper arm?  Whether or not Avasiloaie discusses such engagement does not preclude the pins being so capable.
	

	It is noted that applicant does not provide additional arguments with respect to the rejection of claims 8, 9, 18 and 19 by Avasiloaie in view of Yang.  As such, no further comments are deemed necessary here.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
10 February 2022